

113 HR 3145 IH: To amend the Internal Revenue Code of 1986 to permit students who were homeless youths or homeless veterans to occupy low-income housing units.
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3145IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. McDermott (for himself, Mr. Paulsen, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit students who were homeless youths or homeless veterans to occupy low-income housing units.1.Students who were homeless youths or homeless veterans permitted to occupy low-income housing units(a)In generalSection 42(i)(3)(D)(i) of the Internal Revenue Code of 1986 is amended by redesignating subclauses (II) and (III) as subclauses (IV) and (V) and inserting after subclause (I) the following new subclauses:(II)a student who was (prior to occupying such unit) a homeless child or youth (as defined in section 725 of the McKinney-Vento Homeless Assistance Act),(III)a student who was (prior to occupying such unit) a homeless veteran (as defined in section 2002 of title 38, United States Code),.(b)Effective dateThe amendments made by this section shall apply to determinations made on or after the date of the enactment of this Act.